By the court.
It is wen settled, that upon a mere personal contract, made by a wife, during the coverture, she can in no case be sued. 16 Johns. 281, Edwards v. Davis; 17 ditto, 167, Jackson v. Vanderheyden; 15 ditto, 483, Whilbeck v. Cook; 1 Binney, 575; 1 Chitty’s Pl. 43.
But, at common law, covenant on a warranty in a fine, or on a covenant, running with the land of the wife, demised by her during the coverture, might be supported against her. 1 Chitty’s Pl. 43; 3 Saunders, 177, Walton v. Hele; ibid, 180, note 9.
In this state a married woman may, by joining with her husband in a deed, convey her lands ; and her deed, thus made, will estop her and her heirs from setting up, against the grantee, any title she may have had when the deed was made.
But she has never been considered as bound by any covenant of warranty in the deed. 7 Mass. Rep. 291, Colcord v. Swan & ux.
Nor is she estopped, by such a covenant, from setting up a subsequently acquired title. 17 Johns. 167.

Declaration adjudged insufficient.